Performance Unit Award Summary

I. Introduction

The purpose of the Exide Technologies Annual Long-term Performance Program (the
“Program”), established pursuant to the Exide Technologies 2004 Stock Incentive
Plan (the “Stock Incentive Plan”) is to advance the interests of Exide
Technologies, (the “Company”) and to increase shareholder value by providing key
executives of the Company, consistent with the Company’s compensation
philosophy, with long term incentives as a reward for past performance, as a
motivation for future performance, and as a retention tool for continued
employment. The Program is designed to motivate and reward key executives for
accomplishing the strategic objectives of the organization, which include:



  •   Creating shareholder value



  •   Attainment of Company operating earnings objectives



  •   Effective use of Company Assets     II.   Type of Program and Award
Vehicles

The Program is a single vehicle, multi-year performance program, with incentive
award opportunities defined as a specific cash dollar award target and
incorporates a Performance Unit cash settled award as its primary incentive
vehicle.

III. Payment of Awards

No portion of the award is earned at the beginning of the performance period.
The entire award may be earned at the end of the performance period, based on
attainment of established performance goals and continuation of employment. For
example, options may vest over time, but cash awards will only be payable upon
the attainment of certain goals. The goals for the cash portion of the 2006
Program are listed below.

IV. Performance Period

The Program is a multi-year performance Program. Each year, a new multi-year
program cycle will commence. The initial performance period will run for thirty
months (e.g., the 2006 Program would run from December 1, 2005 through March 31,
2008). Subsequent performance periods are contemplated to run for three years.

V. Incentive Award Opportunity

Each year, the CEO will recommend total award opportunities, but not Performance
Targets, for each eligible participant as agreed to by the Compensation
Committee (the “Committee”) or, for “Key Employees” as defined in the
Compensation Committee Charter, by the Board of Directors. These recommendations
are based on the Company’s compensation philosophy. The Committee, or, where
applicable, the Board of Directors, shall have discretion to reject, adopt, or
amend and adopt the recommendations of the CEO or otherwise set the award
opportunities.



  VI.   Performance Measures and Performance Target Levels for Cash Award Paid
at End of Performance Period



  a.   Performance Measures

The CEO will recommend to the Committee for approval at least two performance
measures for each performance period, which will be key strategic measures tied
to the long-term performance of the Company. Measures and Targets selected will
be in effect for the entire performance period unless amended by the Committee
due to special situations. Each three-year performance program may have new
metrics and goals.

The metrics are tied to key strategic and operational performance over the
period. For the performance period ending March 31, 2008, the metrics will be:



  •   Adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation,
Amortization and Restructuring)



  •   Return on Net Assets

If the level of achievement with respect to each metric is the same, each metric
will provide 50% of the total payable cash award. However, if the level of
achievement is different for each metric, the amount earned with respect to each
metric will equal a larger or smaller percentage of the total payable cash
award.



  b.   Performance Targets

Performance Targets for each Performance Measure will be recommended by the CEO
and approved by the Compensation Committee on an annual basis for each
performance period. The Performance Target setting process will be conducted in
conjunction with both the Company’s profit planning process and strategic
planning process.



  c.   Performance Leverage

Target and Threshold levels of performance will be identified within the
Program.



  •   Target



  •   The Target level of performance represents achievement of the Company’s
long-term business plan goals for the performance period.



  •   Performance at the Target level will result in a payout recommendation of
100% of the cash award.



  •   Determination of performance for each of the metric goals will be based on
the actual Company performance for the specific performance measures for the
period and represented as a percentage of achievement from 0-100% of Target.



  •   Threshold



  •   The Threshold level of performance represents the minimum acceptable
performance level eligible for a cash award. Threshold performance is defined as
performance equal to 85% of Target for each performance metric.



  •   Attainment of Threshold performance will result in a cash award equal to
40% of the Target cash award amount.



  •   If performance is between Threshold and Target, the cash award is
interpolated for the performance on the following basis: A 1% improvement in
performance equals a 4% increase in award above threshold level (i.e. 85%
performance = 40% award level and 95% performance = 80% award level).



  •   If performance is below Threshold performance at the end of the
performance period, there will be no cash award.



  •   Determination of overall performance will be based on the sum of the
individual performance measure results. For example, if one performance metric
result is above threshold and the other performance metric is below threshold,
the performance metric that is above threshold will be eligible for a cash
award, and the performance metric that is below threshold will not be eligible
for a cash award.

VII. Award for Outstanding Company Performance Above Target

In addition to the award available through the Program at target performance
levels, participants have the opportunity to receive an additional cash award
based on outstanding performance relative to exceeding target performance
levels.

The additional cash opportunity is as follows:



  •   Maximum



  •   The Maximum level of performance represents the maximum performance level
for a cash award. Maximum level of performance is defined as performance equal
to 130% or higher of Target.



  •   Attainment of Maximum level of performance will result in a cash award
equal to 200% of the Target cash award amount.



  •   If performance is between Target and 125% of Target, the cash award is
interpolated for the performance on the following basis: A 1% improvement in
performance equals a 2% increase in award above threshold level (i.e. 100%
performance = 100% award level and 125% performance = 150% award level) for the
first 25% above target. For performance between 125.1% and 130% of Target, a 1%
improvement in performance equals a 10% increase in award above the 150% award
level (i.e. 130% performance equals a 200% performance award – 50% above target
for the 125% performance (2:1 leverage) and 10% for each additional 1% above the
125%).



  •   Above Maximum performance (performance above 130% of Target) will result
in no additional cash award.

Determination of overall performance will be based on an aggregation of
individual performance metric results with specific metrics limited to 130% of
Target performance measurement.

VIII. Participation

Participation is limited to those employees recommended by the CEO and approved
by the Committee or, for Key Employees, by the Board of Directors. The Committee
or the Board of Directors has the authority to add eligible participants as
needed. Individuals who terminate employment from the Company during the year
and are later rehired may have their eligibility and benefit prorated as of the
date of their rehire.

IX. Vesting

The Cash award vests immediately upon payout at the end of the performance
period.

X. Termination



  a.   Disability and Death — Cash award will be prorated based on the time
spent as a participant during the performance period and will be paid at the end
of the performance period together with all participants based on the attainment
of the performance goals.



  b.   Change in Control (CIC) — Cash award will be based on the time spent as a
participant during the performance period and will be paid at achieved levels of
performance.



  c.   Voluntary or Involuntary Termination – Cash award is forfeited if a
participant is not employed at the end of the performance period.



  d.   In case of any conflict, termination provisions of the Stock Incentive
Plan supersede the provisions in this document.

XI. Program Authority

The Program has been approved by the Committee and is administered by the
Committee. The Committee has discretion to interpret the Program, prescribe,
amend and rescind rules and regulations necessary or appropriate for the
administration of the Program, and make such other determinations and take such
other actions regarding the Program, as it deems necessary or advisable. The
Program may be amended or discontinued by the Committee or the Board of
Directors at any time; however, no amendment may adversely affect an outstanding
award for which the performance period has ended. In the event of any conflict
between this document and the Stock Incentive Plan, the Stock Incentive Plan
will govern.

XII. Timing of Payment

Final performance determination will be made subsequent to the completion of the
third year of the performance period. Final payout will be made following the
third year of the performance period upon receipt of audited results and
approval by the Compensation Committee.

XIII. Method of Payment

All payments under the Program will be made through the normal payroll
procedures and all awards will be subject to applicable taxes in accordance with
Internal Revenue Service regulations or applicable local country rules,
regulations and laws. Payments under the Program will not be used for
determining benefits under the Company’s retirement plans within regulatory
limits and are not used in calculating other base pay derived benefits such as
Company retirement plan matching benefits or life insurance benefits.

